COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00247-CV


IN RE GALE CORBETT                                                       RELATOR
HUTCHINSON


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: MCCOY, GARDNER, and MEIER, JJ.

DELIVERED: July 19, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).